 ARWOOD CAN MANUFACTURING COMPANY625ArwoodCan Manufacturing CompanyandLodgeNo. 555, Inter-nationalAssociation of Machinists, AFL, Petitioner.Case No.10-RC-.2930.May 6,1955SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election 1 issued by theBoard on February 3, 1955, an election by secret ballot was conductedon February 17, 1955, under the direction and supervision of thaRegional Director for the Tenth Region, among the employees of theEmployer in the unit found appropriate in the Decision.At the con-clusion of the election, the parties were furnished with a tally of bal-lots, which showed that of approximately 15 eligible voters, 7 cast validballots for the Petitioner, 6 cast valid ballots against the Petitioner, and1 ballot was challenged.Because the challenged ballot was sufficient to affect the results of theelection, the Regional Director, pursuant to Section 102.61 of theBoard's Rules and Regulations, conducted an investigation of thechallenged ballot.On March 18, 1955, the Regional Director issuedand duly served upon the parties his report on election, challenged bal-lots, and recommendations to the Board, recommending that the chal-lenge to the ballot of George Brown be sustained.Thereafter, onMarch 21, 1955, the Employer filed exceptions to the Regional Di-rector's report and a brief in support of its exceptions.On March25, 1955, the Petitioner filed a brief in support of the Regional Direc-tor's recommendation.Contrary to the Employer, the Petitioner contends that Brown is acasual employee and therefore the challenge to his ballot should be sus-tained.The Regional Director's investigation discloses that Brownis called "only when needed" 2 and that his name appeared on the pay-roll only twice prior to the election.During the week ending Janu-ary 13, 1955, Brown worked 141/2 hours and did not work again untilthe week ending February 10, 1955, during which period he onlyworked 2 hours.Thus, it appears that, during Brown's 6-week em-ployment history, he worked only about 7 percent of the time.'INot reported in pi rated volumes of Board Decisions and Orders2The Employer admits that, with minor exceptions, Brown is generally called only whenPuckett, an employee ii ith gi eater seniority, is unavailable3The Employer, nevertheless, argues that because employee Puckett voted an unchal-lenged ballot Brown should be found eligible to vote on the ground that if Brown's patternof employment should be projected over a period of 22 weeks it would equal that ofPuckett's for a similar peirod duiing which Puckett worked prior to the electionWefind no meat in this argument for two ieasonsFirst, Puckett's eligibility as voter is notbefore as for determinationSecondly, assumingargiicndowe should, as suggested by theEmployer, use Puckett s status as a guide to determine Brown's eligibility to vote, theRegional Dmrectoi's investigation discloses that Puckett's pattern of employment during aperiod of 22 weeks is substantially gieatei than that of Brown's when projected over asimilar period112 NLRB No 87 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon these uncontroverted facts, we find that George Brown is es-sentially a casual employee and therefore ineligible to vote in the elec-tion.'Accordingly, we shall adopt the Regional Director's recommen-dation and sustain the challenge to Brown's ballot.Because it there-fore appears that the Petitioner has received a majority of the validballots cast, we shall certify it as the exclusive bargaining representa-tive of the Employer's employees in the appropriate unit.[The Board certified Lodge No. 555, International Association ofMachinists, AFL, as the designated collective bargaining representa-tive of the employees of the Employer at its Knoxville, Tennessee,plant.]4 SeeAlbersSuper Markets, Inc,110 NLRB 474;11.P.Wassonand Company,104 NLRB249, 250.A. M. Andrews Company of Oregon and A. M. Andrews of Illi-nois,Inc.andInternational Association of Machinists, AFL.Case No. 141-CA-1208.May 10,1955DECISION AND ORDEROn October 28, 1954, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatone of the Respondents, A. M. Andrews of Illinois, Inc., hereinafterreferred to as Respondent Illinois, had engaged in and was engagingin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto; and finding furtherthat the other Respondent, A. M. Andrews Company of Oregon, here-inafter referred to as Respondent Oregon, had not engaged in any un-fair labor practices and was not responsible for the unfair laborpractices in which Respondent Illinois had engaged and was engaging.'Thereafter the Respondents filed exceptions to the Intermediate Re-port and a brief in support of these exceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions and brief, and the entirerecord in this case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following modifica-tions and additions :1.In their exceptions and brief the Respondents request that therecord be reopened to permit the introduction into evidence of addi-tional data pertaining to the Respondents' financial condition.Thedata which the Respondents would introduce is set forth in detail in112 NLRB No. 89.